MEMORANDUM ***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen its decision affirming the immigration judge’s denial of cancellation of removal.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s motion for summary disposition is granted because the BIA did not abuse its discretion determining that petitioner’s motion to reopen, filed almost eight months after the BIA’s final order of removal, was untimely. See 8 U.S.C. § 1229a(c)(7) (motion to reopen must be filed within 90 days of final administrative order); Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003) (denials of motions to reopen reviewed for abuse of discretion).
In addition, petitioner’s equal protection and due process challenge to the Nicaraguan Adjustment and Central American Relief Act is foreclosed. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1165 (9th Cir. 2002). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.